DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed November 19, 2021, is the national stage entry of PCT/JP2020/020178, filed May 21, 2020.  Claims 1-11 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama (US 2019/0101918 A1) in view of Kazama et al. (US 2018/0005338 A1).
	Regarding claim 1, Mukaiyama discloses:
a parking lot system ([0028]; FIG. 1) comprising:

an entering place (FIG. 1);

a leaving place (FIG. 1);

a space ([0018]; FIG. 1);

an automated guided vehicle ([0018], [0023]; FIG. 1; FIG. 2:  20, 22); and

a management device configured to control the automated guided vehicle ([0022]; FIG. 2:  10), wherein the management device includes:

a setting unit configured to set, in the space, a parking lot, a first passage connecting the entering place to the leaving place through the parking lot, and a second passage connecting the leaving place to the entering place ([0018], [0034], [0035], [0040], [0041]; FIG. 1; FIG. 2:  22);

a transport control unit configured to cause the automated guide vehicle to transport the vehicle from the entering place to the parking lot through at least a part of the first passage ([0018], [0035]; FIG. 2:  22), and 

transport the vehicle from the parking lot to the leaving place through at least another part of the first passage ([0018], [0041]; FIG. 2:  22);

a movement control unit configured to cause the automated guided vehicle to travel from the leaving place to the entering place through the second passage ([0049]; FIG. 1:  dotted line); and

a detection unit configured to detect a state of the parking lot ([0029]; FIG. 2:  14),

the first passage and the second passage are divided from each other (FIG. 1), and

the transport control unit is further configured to cause the automated guide vehicle to transport the vehicle to the first passage or the second passage in response to the detection unit detecting that the parking lot is full ([0043], [0049], [0054], [0055]; FIG. 1:  dashed lines).

	Mukaiyama does not disclose:
an automated guided vehicle configured to transport a vehicle; and

a management device configured to control the automated guided vehicle.

	Kazama, in the same field of parking lot systems, teaches an automatic parking management system ([0001]), comprising:
an automated guided vehicle configured to transport a vehicle ([0028], [0029]; FIG. 2A:  102, 104, 105); and

a management device configured to control the automated guided vehicle ([0032]; FIG. 3:  3),

for the benefit of efficiently performing parking work using an optimum quantity of carriers calculated in accordance with each parking space at a parking place ([0006]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Kazama with the system of Mukaiyama because that would have enabled the system to efficiently perform parking work using an optimum quantity of carriers calculated in accordance with each parking space at a parking place.
Regarding claim 2, Mukaiyama discloses that the transport control unit limits a traveling direction of the automated guided vehicle in the first passage to a first direction, and the movement control unit limits a traveling direction of the automated guided vehicle in the second passage to a second direction.  (FIG. 1:  dashed lines)
Regarding claim 3, Mukaiyama does not explicitly disclose that a width of each of the first passage and the second passage is equal to or less than twice a width of the automated guided vehicle, but Mukaiyama does disclose the first passage and the second passage (see the citations for the rejection of claim 1), and Mukaiyama does disclose that a vehicle follows a path along the first passage and the second passage (FIG. 1), which suggests that a width of each of the first passage and the second passage is equal to or less than twice a width of the automated guided vehicle for the benefit of providing the first and second passages with a width great enough to accommodate the width of the automated vehicle but not so great as to occupy unnecessary space in the parking lot.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Mukaiyama in the foregoing manner because that would have enabled the system to provide the first and second passages with a width great enough to accommodate the width of the automated vehicle but not so great as to occupy unnecessary space in the parking lot.
	Regarding claim 5, Mukaiyama discloses that the movement control unit is configured to cause the automated guided vehicle to wait in a vicinity of the entering place when the automated guided vehicle is not in use.  ([0018], [0031], [0031])
	Regarding claim 6, Mukaiyama discloses that the transport control unit is further configured to cause the automated guided vehicle to transport the vehicle to the parking lot through the second passage in response to that a predetermined time has elapsed without detecting an occupant at the leaving place from a time when the vehicle transported by the automated guided vehicle arrives at the leaving place. ([0066], [0067])
	Regarding claim 7, Mukaiyama discloses:
a management device for managing an automated valet parking ([0018]; FIG. 1:  10) using an automated guided vehicle in a parking lot facility ([0018]:  FIG. 1:  20) that includes an entering place (FIG. 1), a leaving place (FIG. 1), and a space (FIG. 1), the management device comprising:

a setting unit configured to set, in the space, a parking lot, a first passage connecting the entering place to the leaving place through the parking lot, and a second passage connecting the leaving place to the entering place ([0018], [0034], [0035], [0040], [0041]; FIG. 1; FIG. 2:  22);

a transport control unit configured to cause the automated guide vehicle to move from the entering place to the parking lot through at least a part of the first passage ([0018], [0035]; FIG. 2:  22), and 

move the vehicle from the parking lot to the leaving place through at least another part of the first passage ([0018], [0041]; FIG. 2:  22);

a movement control unit configured to cause the automated guided vehicle to travel from the leaving place to the entering place through the second passage ([0049]; FIG. 1:  dotted line); 

a detection unit configured to detect a state of the parking lot ([0029]; FIG. 2:  14),

wherein the first passage and the second passage are divided from each other (FIG. 1), and

the transport control unit is further configured to cause the automated guide vehicle to transport the vehicle to the first passage or the second passage in response to the detection unit detecting that the parking lot is full ([0043], [0049], [0054], [0055]; FIG. 1:  dashed lines).

	Mukaiyama does not disclose:

automated guided vehicle capable of transporting a vehicle in a parking lot facility;

a transport control unit configured to cause the automated guide vehicle to transport the vehicle.

	Kazama, in the same field of parking lot systems, teaches an automatic parking management system ([0001]), comprising:
an automated guided vehicle configured to transport a vehicle ([0028], [0029]; FIG. 2A:  102, 104, 105); and

a management device configured to control the automated guided vehicle ([0032]; FIG. 3:  3),

for the benefit of efficiently performing parking work using an optimum quantity of carriers calculated in accordance with each parking space at a parking place ([0006]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Kazama with the system of Mukaiyama because that would have enabled the system to efficiently perform parking work using an optimum quantity of carriers calculated in accordance with each parking space at a parking place.
Regarding claim 8, Mukaiyama discloses that the transport control unit is further configured to cause the automated guided vehicle to transport the vehicle to the parking lot through the second passage in response to that a predetermined time has elapsed without detecting an occupant at the leaving place from a time when the vehicle transported by the automated guided vehicle arrives at the leaving place.  ([0066], [0067])
	Regarding claim 9, Mukaiyama discloses:
a parking lot facility in which automated valet parking using an automated guided vehicle is managed by a management device ([0018]; FIG. 1), the parking lot facility comprising:

an entering place (FIG. 1);

a leaving place (FIG. 1);

a parking lot (FIG. 1);

a first passage connecting the entering place to the leaving place through the parking lot, and being a passage on which the automated guided vehicle travels from the leaving place to the parking lot, and from the parking lot to the leaving place ([0049], [0054]; FIG. 1:  dashed line); and

a second passage connecting the leaving place to the entering place, divided from the first passage, and being a passage on which automated guided vehicle travels when moving from the leaving place to the entering place ([0049], [0054]; FIG. 1:  dashed line), 

wherein the first passage and the second passage surround the parking lot (FIG. 1:  dashed line).

Mukaiyama does not disclose that an automated guided vehicle capable of transporting a vehicle is managed by a management device.
Kazama, in the same field of parking lot systems, teaches an automatic parking management system ([0001]), wherein an automated guided vehicle capable of transporting a vehicle is managed by a management device ([0028], [0029], [0032]; FIG. 2A:  102, 104, 105; FIG. 3:  3) for the benefit of efficiently performing parking work using an optimum quantity of carriers calculated in accordance with each parking space at a parking place ([0006]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Kazama with the system of Mukaiyama because that would have enabled the system to efficiently perform parking work using an optimum quantity of carriers calculated in accordance with each parking space at a parking place.
Regarding claim 10, Mukaiyama discloses that the management device includes a processor ([0069]; Mukaiyama discloses that the management device comprises a controller, which is a special purpose processor) and a memory ([0013]; FIG. 2:  13).
Mukaiyama does not explicitly disclose that the memory stores instructions configured to, when executed by the processor, cause the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit, but Mukaiyama does disclose a processor (see above) and a memory (see above), and Mukaiyama does disclose that the processor implements the setting unit, the transport control unit, the movement control unit and the detection unit ([0069], [0074], [0075]), all of which suggests that in the system of Mukaiyama, the memory stores instructions configured to, when executed by the processor, cause the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit for the benefit of enabling the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Mukaiyama in the foregoing manner because that would have enabled the system to have enabled the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit for the benefit of enabling the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit.
Regarding claim 11, Mukaiyama discloses that the management device includes a processor ([0069]; Mukaiyama discloses that the management device comprises a controller, which is a special purpose processor) and a memory ([0013]; FIG. 2:  13).
Mukaiyama does not explicitly disclose that the memory stores instructions configured to, when executed by the processor, cause the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit, but Mukaiyama does disclose a processor (see above) and a memory (see above), and Mukaiyama does disclose that the processor implements the setting unit, the transport control unit, the movement control unit and the detection unit ([0069], [0074], [0075]), all of which suggests that in the system of Mukaiyama, the memory stores instructions configured to, when executed by the processor, cause the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit for the benefit of enabling the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Mukaiyama in the foregoing manner because that would have enabled the system to have enabled the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit for the benefit of enabling the processor to implement the setting unit, the transport control unit, the movement control unit, and the detection unit.
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaiyama and Kazama further in view of Park et al. (US 2012/0319597 A1).
	Regarding claim 4, the above combination does not disclose a pedestrian-only area connecting the entering place or the leaving place to a facility.
	Park, addressing the same problem of how to arrange for pedestrian movement between a parking lot and a facility, teaches a sidewalk between a parking lot and a building ([0056], [0057]) for the benefit of guiding a pedestrian between the building and the parking lot ([0057], [0110], [0112]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Park with the system of the above combination because that would have enabled the system to guide a pedestrian between a building and a parking lot.
	Park does not explicitly teach connecting a sidewalk to the entering place or the leaving place of the parking lot, but Park does teach connecting a sidewalk between a building and the entrance to a parking lot ([0057]), and Park does disclose that the sidewalk guides the movement of a pedestrian ([0057], [0110], [0112]), all of which suggests that in the combination of Park with the above combination of Mukaiyama and Kazama, it would have been obvious to connect the sidewalk between a building and the entering place or the leaving place of the parking lot for the benefit of guiding the pedestrian from the building to the location at the parking lot where the pedestrian’s automatically parked vehicle will be waiting for the pedestrian.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the sidewalk of Park in the foregoing manner because that would have enabled the sidewalk to guide a pedestrian from a building to a location at a parking lot where the pedestrian’s automatically parked vehicle will be waiting for the pedestrian.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689